DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-12 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Prior art fails to show or reasonably suggest the claim limitation “the image pickup device is capable of executing, as the low power consumption processing, frame rate reduction processing which reduces a frame rate of the image data compared to when the processor selects the normal operation mode, and pixel count reduction processing which reduces a pixel count of the image data compared to when the processor  selects the normal operation mode, and -6-when the processor selects the low power consumption operation mode, at least one of the illumination light reduction processing, the frame rate reduction processing and the pixel count reduction processing is executed, and the processor detects which one or ones of the illumination light reduction processing, the frame rate reduction processing and the pixel count reduction processing is or are executed as the low power consumption processing and performs image restoration processing for improving an image quality of the display 

Prior art fails to show or reasonably suggest the claim limitation “perform image processing on the image data generated by decompressing the compressed data; and -9-judge whether the execution condition of the low power consumption operation mode is met or not, the first processor detects a quantity of state associated with the execution condition of the low power consumption operation mode, and judges whether the execution condition of the low power consumption operation mode is met or not based on an obtained detection result, the second processor detects a quantity of state associated with the execution condition of the low power consumption operation mode, judges whether the execution condition of the low power consumption operation mode is met or not based on an obtained detection result, and outputs an obtained judgement result to the first processor via wireless communication between the first wireless communication circuit and the second wireless communication circuit, and the first processor performs the selection processing based on at least one of the judgement result from the first processor and the judgement result from the second processor.” in combination with all other claimed limitation of independent claim 8.

Prior art fails to show or reasonably suggest the claim limitation “the image pickup device is capable of executing, as the low power consumption processing, frame rate reduction processing which reduces a frame rate of the image data compared to when the processor  selects the normal operation mode, -11-and pixel count reduction processing which reduces a pixel count of the image data compared to when the 

Prior art fails to show or reasonably suggest the claim limitation “the endoscope and to perform image processing on the image data, wherein the endoscope is capable of executing, as low power consumption processing, illumination light reduction processing which reduces illumination light of an illumination element of the endoscope, frame rate reduction processing which reduces a frame rate of the image data, and pixel count reduction processing which reduces a pixel count of the image data, and outputs information on specifics of the low power consumption processing to the processor, and -12-the processor detects which one or ones of the illumination light reduction processing, the frame rate reduction processing and the pixel count reduction processing is or are executed as the low power consumption processing, and performs image restoration processing for improving an image quality of the display image in accordance with an 

Prior art fails to show or reasonably suggest the claim limitation “the image pickup device is capable of executing, as the low power consumption processing, frame rate reduction processing which reduces a frame rate of the image data compared to when the normal operation mode is selected, and pixel count reduction processing which reduces a pixel count of the image data compared to when the normal operation mode is selected, and the restoration method further comprises: -13-when the low power consumption operation mode is selected, executing at least one of the illumination light reduction processing, the frame rate reduction processing and the pixel count reduction processing, detecting which one or ones of the illumination light reduction processing, the frame rate reduction processing and the pixel count reduction processing is or are executed as the low power consumption processing, and performing image restoration processing for improving an image quality of the display image in accordance with an obtained detection result.” in combination with all other claimed limitation of independent claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.T./

/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424